DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 	Claims 16-19, 24, 37, and 39-40 are currently pending and under examination in the instant application. An action on the merits follows. The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 
.
     Claim Rejections - 35 USC § 102

The rejection of claims 16-18, 24, and 39 under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2013/0189774 (2013), hereafter referred to as Beulow et al., with an effective filing date of July 15, 2003, is withdrawn in view of applicant’s amendments to the claims which now recite that the non-coding sequence positioned between each human VH gene segment consists of human genomic immunoglobulin non-coding sequence. 

Claim Rejections - 35 USC § 103

The rejection of claim 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0189774 (2013), hereafter referred to as Beulow et al., with an effective filing date of July 15, 2003, in view of Mendez et al. (1997) Nature, Vol. 15, 146-156, is withdrawn in view of applicant’s amendments to the claims.

Claims 16-18, 24, and 39 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (1994) Nature Genetics, Vol. 7, 13-21, in view of Giraldo et al. (2001) Transgenic Research, Vol. 10, 83-103, US 2013/0189774 (2013), hereafter referred to as Beulow et al.
The claims as amended now recite that the non-coding sequence positioned between each VH gene segment joined in head to tail configuration consists of human genomic immunoglobulin non-coding sequence. Based on this amendment, the claims as written now encompass a fragment of genomic DNA from an unrearranged human heavy chain locus which comprises “multiple”, interpreted to mean more than one, VH gene segments and all naturally occurring 5’ and 3’ non-coding flanking sequence which separates the VH gene segments within the human heavy chain genomic locus. Note as well that naturally occurring 5’ and 3’ non-coding flanking sequence inherently includes promoter, enhancer, and RRS sequences that are naturally associated with each VH gene segment in the human genome.  
Green et al. teaches a YAC, yH1, comprising a 220 kb insert comprising human genomic DNA comprising 5 variable gene segments, the D gene segment cluster and all six J gene segments, which is useful for generating a transgenic mouse (Green et al., pages 13-14, Figure 1A, and page 20). 
While Green et al. teaches to generate a YAC comprising the 220 kb insert for insertion into a mouse genome, Giraldo et al. teaches that alternate vector constructs can be used instead of a YAC construct to successfully insert heterologous genetic material into the mouse genome. Giraldo et al. teaches that bacterial artificial chromosomes (BACs) are circular plasmid DNA molecules which can accommodate genomic inserts of up to 300 kb in size and which have been used successfully generate transgenic mice with germline integration of the transgene (Giraldo et al., pages 91-95). Giraldo et al. further teaches that BAC constructs closely mimic the optimal performance in transgenesis achieved with YACs and further exhibit a number of beneficial features compared to YACs, including ease in the handling and isolation of BAC DNA, resistance to shearing, very low insert chimerism, and rare insert rearrangements (Giraldo et al., Table 3). While Giraldo et al. does not teach specific BAC plasmid or any specific protocol for generating a BAC, such plasmids and protocols were known in the prior art. Beulow et al., for example, teaches several different plasmid vectors including a number of BAC plasmid vectors comprising more than one human heavy chain variable region gene segment and a sequence of homology which can facilitate homologous recombination between a plasmid vector and a BAC vector or between one BAC plasmid vector and another BAC plasmid vector (Beulow et al., see in particular Example 3, paragraphs 146-154). Particular plasmid vectors and BAC vectors taught by Beulow et al. include pGEM.Genta and modified pBELOBAC11 vectors (Beulow et al., paragraphs 146-154, and Figure 13). Beulow teaches that each of these plasmid vectors and BAC plasmid vectors is capable of homologous recombination with other BAC vectors (Beulow et al., paragraphs 146-154). Beulow et al. also teaches that the homology region present in the vectors has a unique FseI restriction enzyme site at the 5’ end (Beulow et al., Figure 6). 
Thus, based on the motivation provided by Giraldo et al. to make an use a BAC plasmid instead of a YAC to insert genomic DNA into the genome of a mouse, and the teachings of Beulow et al. for specific plasmid vectors and BAC plasmid vectors which include homology regions for recombination with a BAC and a unique FseI restriction enzyme site at the 5’ end and which can be modified to include human genomic heavy chain variable region gene segment sequence, it would have been prima facie obvious to the skilled artisan at the time of filing to insert the 220 kb fragment of human genomic DNA comprising 5 VH gene segments into a plasmid or BAC plasmid backbone taught by Beulow et al. with a reasonable expectation of success. 

Claim 19 is newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (1994) Nature Genetics, Vol. 7, 13-21, in view of Giraldo et al. (2001) Transgenic Research, Vol. 10, 83-103, US 2013/0189774 (2013), hereafter referred to as Beulow et al., as applied to claims 16-18, 24, and 39 above, and further in view of U.S. Patent Application Publication 2003/0208781 (2003), hereafter referred to as Green 2003. 
As discussed in detail above, Green et al. in view of Giraldo et al. and Beulow et al. provides the teachings and motivation to make a plasmid or BAC plasmid as claimed which comprises a 220kb fragment of human unrearranged genomic heavy chain locus DNA that contains 5 VH gene segments in natural head to tail genomic orientation with naturally occurring 5’ and 3’ non-coding flanking sequence between each VH gene segment.
Green et al. differs from the nucleic acid as claimed in claim 19 in that Green et al. does not teach to generate a vector comprising 12 VH gene segments. However, it is noted that Beulow et al. teaches a BAC which contains 11 VH gene segments, albeit with non-human spacer sequence. Green 2003 supplements Green et al., Giraldo et al. and Beulow et al. by teaching to make transgenic mice comprising large germline fragments of the human Ig locus comprising multiple human V, D, and J region genes arranged with the same spacing found in the unrearranged germline of the human genome (Green 2003, paragraph 6). Green 2003 references the Green et al. publication as an example of a transgene comprising a fragment of the genomic human heavy chain locus comprising multiple human VH germline gene segments (Green 2003, paragraph 9). Green 2003 further teaches that the human heavy chain genome contains approximately 95 VH genes of which 41 are functional genes, and teaches in preferred embodiments a transgene comprising greater than 10% of the human VH genes (Green 2003, paragraph 95-96). In particular, Green 2003 teaches to utilize a completely sequential portion of the human VH genome (Green 2003, paragraph 96). Note that based on approximately 95 VH genes, greater than 10% would translate to 10 or more VH genes. Thus, Green 2003 provides motivation to isolate and utilize a fragment of the human heavy chain genome comprising at least 10 or more VH genes for insertion into the mouse genome. 
Therefore, in view of the motivation to include more than 10 VH genes in germline genome configuration in a transgene construct for insertion into a mouse genome provided by Green 2003, it would have been prima facie obvious to the skilled artisan to make a BAC according to the teachings of Green et al., Giraldo et al., and Beulow et al. using a larger fragment of the human unrearranged germline heavy chain locus than the 220 kb fragment comprising 5 VH genes taught by Green et al. in order to provide a larger number of human VH genes, such as 10, 11, or 12 VH genes, with a reasonable expectation of success.  

Allowable Subject Matter

Claims 37 and 40 are considered free of the prior art of record and allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633